

117 HR 4934 IH: Equal Pay for Equal Work Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4934IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Williams of Georgia (for herself, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. Payne, Ms. Dean, Mr. Takano, Mr. Johnson of Georgia, Mr. Carson, Mr. Higgins of New York, Mr. Suozzi, Ms. Bass, Mr. Green of Texas, Mr. Larson of Connecticut, Ms. Adams, Ms. DelBene, Mr. Evans, Mrs. Carolyn B. Maloney of New York, Ms. Tlaib, Mr. Blumenauer, Mr. Bowman, Ms. Schakowsky, Mr. Cárdenas, Ms. Barragán, Mr. Torres of New York, Ms. Omar, Ms. Blunt Rochester, Ms. Lee of California, Mr. Cohen, Ms. Kelly of Illinois, Ms. Newman, Ms. Strickland, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the National Equal Pay Enforcement Task Force, and for other purposes.1.Short titleThis Act may be cited as the Equal Pay for Equal Work Act. 2.National Equal Pay Enforcement Task Force(a)In generalThere is established the National Equal Pay Enforcement Task Force, consisting of representatives from the Equal Employment Opportunity Commission, the Department of Justice, the Department of Labor, and the Office of Personnel Management.(b)MissionIn order to improve compliance, public education, and enforcement of equal pay laws, the National Equal Pay Enforcement Task Force will ensure that the agencies in subsection (a) are coordinating efforts and limiting potential gaps in enforcement.(c)DutiesThe National Equal Pay Enforcement Task Force shall investigate challenges related to pay inequity pursuant to its mission in subsection (b), advance recommendations to address those challenges, and create action plans to implement the recommendations.